Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 08-1977

                          RANDOLPH E. GREEN,

                        Plaintiff, Appellant,

                                     v.

                 CONCORD BAPTIST CHURCH, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                                  Before

                        Lynch, Chief Judge,
              Torruella and Howard, Circuit Judges.



     Randolph E. Green on brief pro se



                             March 9, 2009
            Per Curiam.      Plaintiff Randolph Green appeals from a

district court order dismissing his pro se complaint just ten days

after it was filed. Finding plaintiff's allegations to be not just

meritless   but    incurably     so,   the    court   entered    the     order    of

dismissal sua sponte without prior notice or leave to amend.                     Such

a disposition is appropriate only in egregious cases.                  Yet even if

the court acted prematurely, we would regard any such error as

harmless, since it is by now clear that an opportunity to amend the

complaint would be futile.        We thus affirm.

            In    his   vague,    bare-boned      complaint,         plaintiff    is

apparently complaining about the sale of a church in Boston,

Massachusetts of which he has been a member for 62 years.                 Named as

defendants are the "Concord Baptist Church Corporation" and the

"Housing Economic Development Corporation," neither of which is

further identified.      Plaintiff claims to have a property interest

in the former, although he provides no explanation.                  The complaint

focuses on a meeting of church officials at which the decision to

sell was apparently made.          Among his contentions are that the

meeting was unlawful; his right to vote on the proposal was

abridged;   the    church   lawyer     in    attendance    had   a    conflict    of

interest; and the selling price was too low.              These events are said

to have violated due process and equal protection, along with a




                                       -2-
collection    of   other   federal    rights.1   Without   any   further

explanation as to how he was harmed, plaintiff requests damages in

the amount of $20 million.

           The district court was obviously justified in deeming

these allegations insufficient to state a claim.           Among other

deficiencies, there is no basis for inferring that state action

existed (for purposes of § 1983), that a conspiracy was involved (§

1985); that some form of discrimination occurred (§ 2000a-2); that

plaintiff was deprived of a protected property interest (due

process); or that he was improperly subjected to differential

treatment (equal protection).        As the district court noted, it is

impossible to "identify the role that any particular defendant is

alleged to have played with respect to any specific cause of

action."     For that matter, it is not even apparent how plaintiff

has been harmed, apart from an inability to attend church services

at that particular location.

           The court's decision to dismiss the complaint sua sponte,

without first giving plaintiff notice and an opportunity to amend,

presents a closer question.2    Such an action is "rarely" warranted.

Cepero-Rivera v. Fagundo, 414 F.3d 124, 130 (1st Cir. 2005).       "The


     1
       The complaint also cites the Fifth and Thirteenth Amendments
and 42 U.S.C. §§ 1983, 1985 & 2000a-2. Sections 1981 and 1988 are
added on appeal.
     2
       Since plaintiff was not proceeding in forma pauperis, the
court was not invoking 28 U.S.C. § 1915(e) but rather its "inherent
authority to manage its own docket."

                                     -3-
general    rule     is   that   in   limited   circumstances,   sua   sponte

dismissals of complaints under Rule 12(b)(6) ... are appropriate,

but that such dismissals are erroneous unless the parties have been

afforded notice and an opportunity to amend the complaint or

otherwise respond."        Chute v. Walker, 281 F.3d 314, 319 (1st Cir.

2002) (internal quotation marks omitted). To be sure, a sua sponte

dismissal entered without notice or opportunity to amend "may be

proper in relatively egregious circumstances."          Martinez-Rivera v.

Sanchez Ramos, 498 F.3d 3, 7 (1st Cir. 2007). Where the allegations

in the complaint, viewed in the light most favorable to plaintiff,

"are patently meritless and beyond all hope of redemption," i.e.,

where it is "crystal clear that the plaintiff cannot prevail and

that amending the complaint would be futile," then such a dismissal

may stand. Gonzalez-Gonzalez v. United States, 257 F.3d 31, 37 (1st

Cir. 2001).       "But haste makes waste, and it will be the rare case

in which a sua sponte dismissal--at least, a sua sponte dismissal

without leave to amend--will be upheld."          Id.

            The cases falling within this exception generally contain

incurable defects that are evident from the face of the complaint--

e.g.,    claims    based   on   indisputably    bogus   legal   theories   or

delusional factual scenarios. See, e.g., Martinez-Rivera, 498 F.3d

at 7-9 (upholding sua sponte dismissal of three claims deemed

inherently defective on legal grounds, but reversing as to two

claims     deemed        potentially     salvageable     through      factual


                                       -4-
supplementation); Wyatt v. City of Boston, 35 F.3d 13, 15 n.1 (1st

Cir. 1994) (per curiam) (listing examples).           The problem with the

instant complaint, however, is not what it contains but what it

does not contain: it is utterly bare-boned and conclusory, lacking

any explanation as to how defendants violated plaintiff's legal

rights and caused him injury. Such a deficiency is not necessarily

incurable; in theory at least, additional allegations set forth in

an amended complaint could bridge the gap.             With respect to a

complaint   of   this   nature--i.e.,    one   that    is   not   inherently

defective on its face but simply has no meat on its bones--it would

seem that notice and an opportunity to amend should ordinarily

precede any sua sponte dismissal.

            Yet we need not ultimately decide whether the district

court acted precipitously here.          We would find any such error

harmless, since it is clear at this point that an opportunity to

amend would be futile.       The chances of plaintiff producing an

amended complaint that stated a cognizable claim are virtually non-

existent.   Even with all allegations construed in his favor, it is

well-nigh impossible to conjure up a scenario in which the sale of

the church harmed him in a way that contravened federal law.

Significantly,    neither   in   district   court     nor   on    appeal   has

plaintiff made any effort to supplement the factual allegations in

his complaint or to clarify the legal grounds for recovery; no

attempt has been made, in other words, to address the shortcomings


                                   -5-
identified in the order of dismissal.    And plaintiff has a track

record of filing meritless, often frivolous, suits.     See, e.g.,

Green v. U.S. Dep't of Labor, 1st Cir. No. 07-2355 (rejecting

challenge to level of benefits received for work injury sustained

43 years earlier).    Under these circumstances, providing him with

an opportunity to amend his complaint would be an empty formality.

We decline to vacate and remand for such a purposeless undertaking.

          Affirmed.    The motion opposing the November 28, 2008

notice of submission is denied.




                                  -6-